IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN THE MATTER OF THE ADOPTION            : No. 181 WAL 2018
OF: V.R.C., A MINOR                      :
                                         :
                                         : Petition for Allowance of Appeal from
PETITION OF: J.C., NATURAL MOTHER        : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 12th day of June, 2018, the Petition for Allowance of Appeal is

DENIED.